                     Case 1:20-cv-09720-LJL Document 9 Filed 12/08/20 Page 1 of 1

                                                                                               llHilHilHMillli
                                                                                                     P3993425


        TARANGINI PERSAUD, ON BEHALF OF HERSELF AND ALL OTHERS
                          SIMILARLY SITUATED                                    U S DISTRICT COURT SOUTHERN
                                     PLAINTIFF                                 DISTRICT OF NEW YORK
                                      - vs -                                   Docket No. 1:20-cv-09720-LJL
                           GUCCI AMERICA, INC.,    ETANO
                                   DEFENDANT


Person to be Served
KERING AMERICA'S INC.                                                                    AFFIDAVIT OF SERVICE
150 TOTOWA ROAD                                                                      (For Use By Private Service)
WAYNE, NJ 07470


Papers Served: SUMMONS IN A CIVIL ACTION             AND COMPLAINT
Service Data:
Served Successfully X Not Served                      Date: 12/01/2020 Time: 12:04PM Attempts:

         Delivered   a   copy to him/her personally        Name    of person served      and   relationship /   title:
                                                                                 Shannon Yates
        Left a copy with a competent household
        member of over 14 years of age residing                              HUMAN RESOURCES CLERK
        therein.

         Left a copy with a person authorized to
X        accept service, e.g. managing agent,
         registered agent, etc.

Description of Person Accepting Service:
SEX: FEMALE          COLOR: WHITE         HAIR:   BROWN    APP.AGE: 30         APP. HT:    5'4      APP. WT: 165
OTHER:

Comments Or Remarks:
                                                           I,    GLADIMAR ROBLES, was   at the time of service a
                                                           competent adult not having      a direct interest in
                                                           the    li   'gation. I declare under penalty of
                                                           perj                   oregoing is true and correct.
Sworn    to before    me   this
        ay of            020

                                                           Signature of Process Server                            Date


                                                           Client File     Number:
                                                           PM    Legal
                                                           2333 U.S. Hwy 22 West
             TINAGIORDANO
    N         PUBl.lC0FNEWJERSEY                           Union, NJ 07083
                                                           908-686-7300
    Sy             Explms1/17/2023
